Citation Nr: 1138235	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left knee injury with subsequent left knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a left hip injury with degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a left ankle strain, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of a left thumb injury prior to March 9, 2006.

5.  Entitlement to an increased evaluation greater than 10 percent for residuals of a left thumb injury on and after March 9, 2006.

6.  Entitlement to a compensable evaluation for dermatitis of the left ear and neck.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1992, from December 2001 through 2002, and from February 2003 through November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.

By its April 2010 decision and remand, the Board referred the issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery in March 2009 for adjudication by the Agency of Original Jurisdiction (AOJ).  Review of the Veteran's claims file does not reflect that the AOJ has yet issued a decision on the Veteran's claim.  Accordingly, it is again referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for a left knee disorder, entitlement to an increased rating for a left hip disorder, entitlement to an increased rating for a left ankle disorder, entitlement to a compensable evaluation for a left thumb disorder prior to March 9, 2006, and entitlement to an increased evaluation greater than 10 percent for a left thumb disorder on and after March 9, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's dermatitis of the left ear and neck is manifested by subjective complaints of bumps, scabs, exudation, itching, and crusting.  The objective evidence of record shows that the Veteran's dermatitis affected 0 percent of his entire body and exposed areas and required no more than topical therapy during the prior 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected dermatitis of the left ear and neck have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a June 2011 readjudication of the Veteran's claim, letters dated in April 2006, July 2006, and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with two VA examinations with regard to his claim.  The Veteran has not indicated that he found any of the examinations to be inadequate.  The Board finds that the VA examinations provided in this case were adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's dermatitis of the left ear and neck during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for dermatitis of the left ear and neck was granted by a February 2005 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective November 17, 2003.  In March 2006, the Veteran filed the present claim seeking an increased rating for his service-connected dermatitis.  

VA treatment records reveal complaints of a rash to the left ear and neck.  A November 2005 treatment record reflects that the Veteran reported a history of occasional skin rash since military service.  Examination of the skin revealed no rashes or ulcers.  

In October 2006, the Veteran underwent a VA QTC examination to determine the severity of his service-connected dermatitis of the left ear and neck.  The Veteran complained of exudation, itching, and crusting.  He noted that his symptoms occurred as often as once per month with each occurrence lasting two weeks.  He reported 12 attacks in the prior year.  The examiner noted that the skin disease involved areas that are exposed to the sun, including the neck.  The Veteran reported that he received topical medication for his skin condition within the past 12 months with no side effects or functional impairment resulting from the dermatitis.  Physical examination of the skin revealed no scar and no signs of skin disease.  A photograph of the Veteran's left ear and neck is associated with the claims file.  The VA examiner diagnosed dermatitis of the left ear and neck which was in remission.

In October 2010, the Veteran underwent another VA skin examination.  The Veteran complained of occasional bumps on his ears which occurred every couple of months.  He noted that the bumps turned red, then scabbed over, and then cleared.  He described a sensation of "the crawlies" around his ears.  He stated that he used over-the-counter hydrocortisone cream, which cleared up the rash.  He also reported that he had "dry scalp" and that he scrubbed his neck with a loofa.  The VA examiner reported that there were no other treatments for the dermatitis other than those noted above during the prior 12 months.  The VA examiner also stated that the percentage of the exposed areas affected was 0 percent, and the percentage of the entire body affected was 0 percent.  One examination, scarring, disfigurement, ulceration, exfoliation, crusting, acne, or chloracne was not present.  The VA examiner indicated that the condition did not affect the Veteran's occupational functioning.  The diagnosis was seborrheic dermatitis.

The Veteran's service-connected dermatitis of the left ear and neck is currently rated as noncompensable under Diagnostic Code 7806.  A noncompensable evaluation is warranted for dermatitis when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent evaluation is warranted for dermatitis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

The evidence of record does not show that the Veteran's service-connected dermatitis affects at least five percent of the entire body or of exposed areas, nor does the record reflect that treatment for dermatitis has ever required systemic therapy.  The medical evidence of record shows that 0 percent of the Veteran's entire body or exposed areas are affected by his dermatitis.  In addition, the Veteran stated that he treats his dermatitis with over-the-counter topical hydrocortisone cream; thus, treatment with systemic therapy is not shown.  Accordingly, the criteria for a compensable rating under Diagnostic Code 7806 for the Veteran's service-connected dermatitis are not met.  

During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his dermatitis of the left ear and neck under other diagnostic codes pertaining to the skin.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (2009).  However, the evidence does not show disfigurement of the head, face, or neck with one characteristic of disfigurement; scars, other than the head, face, or neck that are deep or that cause limited motion in an area exceeding 6 square inches (39 centimeters); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater; superficial or unstable scars; superficial scars which are painful on examination; or other scars.  See 38 C.F.R. §§ 4.118 , Diagnostic Codes 7800-7805 (2010).  In addition, there is no evidence of any other skin disability associated with the Veteran's dermatitis of the left ear and neck.  38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2010).  Thus, a compensable evaluation is not warranted for the Veteran's dermatitis of the left ear and neck.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's dermatitis of the left ear and neck is not so unusual exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's dermatitis of the left ear and neck is evaluated specifically contemplate the level of impairment caused by that disability.  As demonstrated by the evidence of record, the Veteran's dermatitis of the left ear and neck is manifested by subjective complaints of bumps, scabs, exudation, itching, and crusting and objective evidence showing that the Veteran's dermatitis affected 0 percent of his entire body and exposed areas and required no more than topical therapy during the prior 12-month period.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's dermatitis of the left ear and neck is not inadequate.  A compensable evaluation is provided for certain manifestations of dermatitis of the left ear and neck, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.

While the Veteran complains of fluctuations in the manifestations of his service-connected dermatitis of the left ear and neck, the evidence shows no distinct periods of time during the appeal period during which the Veteran's service-connected skin disorder has varied to such an extent that a rating greater than a noncompensable evaluation would be warranted.  Hart, 21 Vet. App. 505 (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In addition, the Veteran was granted entitlement to a total rating based on unemployability due to service-connected disability (TDIU) in a May 2009 rating decision, effective from May 2009.  The Veteran has not appealed the effective date assigned.  Moreover, the October 2010 VA examiner opined that the service-connected skin disorder, alone, had no effect on the Veteran's occupational functioning.  Thus the issue of TDIU is not for consideration in the present discussion.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable evaluation for dermatitis of the left ear and neck is denied.


REMAND

With regard to the Veteran's claims for entitlement to an increased rating for a left knee disorder, entitlement to an increased rating for a left hip disorder, entitlement to an increased rating for a left ankle disorder, and entitlement to a compensable rating prior to March 9, 2006 for a left thumb disorder and entitlement to an increased rating greater than 10 percent for a left thumb disorder on and after March 9, 2006, the Board concludes that new VA examinations are warranted to determine the current severity of the Veteran's left knee, left hip, left ankle, and left thumb disorders.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Although the Veteran underwent a VA examination in October 2010 addressing the severity of his left knee, left hip, left ankle, and left thumb disorders, that examination report is not adequate, as it does not provide the information necessary to rate the Veteran's disabilities under the pertinent rating criteria.  See Barr, 21 Vet. App. at 307 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Specifically, the VA examiner did not fully address the level of functional loss caused by the Veteran's left knee, left hip, left ankle, and left thumb disorders.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

In addition, the VA examiner did not consider and discuss all of the facts necessary for the Board to obtain a clear picture of the Veteran's left thumb disorder under the pertinent criteria under which the Veteran's left thumb disorder is rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).  Specifically, the VA examiner did not state whether there was limitation of motion with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under these circumstances, the RO should schedule the Veteran for a VA examination to ascertain the current extent and severity of the Veteran's left hip, left knee, left ankle, and left thumb disorders. 

With regard to the Veteran's left knee disorder, as mentioned above, in its April 2010 decision and remand, the Board referred the Veteran's claim for entitlement to a temporary total rating for a left knee disorder following a March 2009 surgery under the provisions of 38 C.F.R. § 4.30 to the AOJ for adjudication.  However, review of the Veteran's claims file does not reflect that the AOJ has yet adjudicated the Veteran's claim.  In this case, adjudication of the Veteran's claim for entitlement to an increased rating for a left knee disorder is partially dependent on the claim for entitlement to a temporary total rating, as the time periods in which the Veteran is seeking an increased rating overlap with the time periods in which he is seeking convalescence.  Thus, the issue of entitlement to an increased rating for a left knee disorder is inextricably intertwined with the issue of entitlement to a temporary total rating for a left knee disorder under the provisions of 38 C.F.R. § 4.30.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the RO must consider these two claims together.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must also state whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner must describe all symptomatology due to the Veteran's service-connected left knee disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disorder.  In addition, the VA examiner must describe all left knee scars associated with the Veteran's left knee disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

2.  The RO must schedule the Veteran for a VA examination to determine the current severity of his service-connected left hip disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the left hip, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected left hip disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left hip, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left hip disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left hip disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left hip disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

3.  The RO must schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether the Veteran's left ankle limitation of motion is moderate or marked.  The examiner must describe all symptomatology due to the Veteran's service-connected left ankle disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left ankle disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left ankle disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left ankle disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

4.  The RO must schedule the Veteran for a VA examination to determine the current severity of his service-connected left thumb disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the left thumb, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must state whether the Veteran's left thumb disorder results in limitation of motion with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The examiner must describe all symptomatology due to the Veteran's service-connected left thumb disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left thumb, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left thumb disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left thumb disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left thumb disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2010).  In the event that the Veteran does not report for any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO must also consider application of 38 C.F.R. § 4.40 regarding functional loss due to pain, 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination, or pain on movement of the right knee joint, and 38 C.F.R. § 4.59 regarding painful motion of the right knee joint.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


